Title: Thomas Jefferson to James Madison, 8 March 1811
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello Mar. 8. 11.
          
          On my return from a journey of 5 weeks to Bedford I found here the two letters now inclosed, which tho’ directed to me, belong in their matter to you. I never before heard of either writer and therefore leave them to stand on their own ground.
            I congratulate you on the close of your campaign. altho it has not conquered your difficulties, it leaves you more at leisure to examine consider & provide against them.  our only chance as to England is the accession of the Prince of Wales to the throne. if only to the regency, himself and his ministers may be less bold and strong to make a thorough change of system. it will leave them too a pretext for doing less than right if so disposed. he has much more understanding, and good humor than principle or application.  but it seems difficult to understand what Bonaparte means towards us. I have been in hopes the consultations with closed doors were for taking possession of E. Florida.  it would give no more offence any where than taking the Western province, & I am much afraid the Percival ministry may have given orders for taking possession of it before they were put out of power.
          We have had a wretched winter for the farmer. great consumption of food by the cattle and little weather for preparing the ensuing crop. during my stay in Bedford we had seven snows. that of Feb. 22. which was of 15.I. about Richmond, was of 6.I here, and only 3½ in Bedford. ever affectionately Yours
          
            Th:
            Jefferson
        